      Case 4:21-cv-00751-P Document 60 Filed 07/02/21          Page 1 of 1 PageID 626



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                             FORT WORTH DIVISION

 HOWARD JACOBOWITZ,                           §
 et al.,                                      S
                                              §
      Plaintiffs,                             §
                                              §
 v.                                           §      Civil Action No. 4:21-cv-00751-P
                                              §
 RANGE RESOURCES                              §
 CORPORATION, et al.,                         §
                                              §
      Defendants.                             §

                                          ORDER

         Before the Court is Plaintiff’s Motion to Vacate the July 2, 2021 Order of Dismissal

without prejudice (ECF No. 56) and Final Judgment (ECF No. 57) and reinstate the above

captioned case. Having considered the Motion, the Court finds that it should be and hereby

is GRANTED. The Clerk is INSTRUCTED to vacate the Order of Dismissal without

Prejudice (ECF No. 56) and Final Judgment (ECF No. 57) and reopen the case.

         SO ORDERED on this 2nd day of July, 2021.
